Case 1:21-cr-00433-BAH Document 18-1 Filed 09/16/21 Page 1 of 2




       Exhibit A
        Case 1:21-cr-00433-BAH Document 18-1 Filed 09/16/21 Page 2 of 2




                                      U.S. v. Gary Harmon
                                      1:21-cr-00433 (BAH)
                                 Proposed Conditions of Release
        The defendant will provide the government with access to any and all cryptocurrency
within the defendant’s possession, custody, and control.
        The government views the proposed cryptocurrency production as non-testimonial, but is
nonetheless willing to extend limited act-of-production immunity for the act of the transfer itself
(without limiting the government’s ability to use evidence previously acquired or to make
derivative use). The government will need additional time to confer with defense counsel and
finalize the specific terms of the limited grant of act-of-production immunity. If the defendant is
amenable to considering this approach, we propose asking the court for a brief, 1-week
continuance to work toward a mutually agreeable solution.
       The government will secure the cryptocurrency and will promptly provide the Court with
an update regarding the status of the funds.
       Following confirmation that all outstanding cryptocurrency assets have been secured, the
government stipulates and agrees to the pretrial release of the defendant into the custody of Ms.
Alyssa Pisani, subject to the following conditions:
           •   (e) Do not obtain a passport or other international travel document;
           •   (f) Reside at the address and phone given to pretrial services and do not leave
               Cleveland, Ohio;
           •   (g) Avoid all contact, directly or indirectly, with any person who is or may be a
               witness in the investigation or prosecution, including Larry Harmon, Mary
               Harmon, Margo Harmon, Steven Blackburn, and Anthony Leicher;
           •   (k) Do not possess firearm or other weapon;
           •   (l) Do not use alcohol;
           •   (m) Do not use or unlawfully possess a narcotic drug or other controlled
               substances;
           •   (n) Submit to testing for a prohibited substance;
           •   (p)(ii) Home Detention;
           •   (q) Submit to location monitoring;
           •   (r) Report every contact with law enforcement;
           •   (s) Additionally:
                   o Do not use Internet-connected devices apart from communications with
                        defense counsel;
                   o Consent to monitoring of electronic device use by pretrial;
                   o Do not conduct any cryptocurrency transactions or direct any third party to
                        conduct cryptocurrency transactions on the defendant’s behalf;
                   o Do not open any new financial accounts.
